DETAILED ACTION
This action is in response to the Applicant Response filed 12 August 2022 for application 16/264,625 filed 31 January 2019.
Claims 1, 11, 21 are currently amended.
Claims 1-21 are pending.
Claims 1-21 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 112(b) rejections of claims 1-10, 18-20 have been fully considered and, in light of the amendments to the claims, are persuasive. The 35 U.S.C. 112(b) rejections of claims 1-10, 18-20 have been withdrawn.

Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 11, 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pietquin et al. (US 2020/0151562 A1 – Training Action Selection Neural Network Using Apprenticeship, hereinafter referred to as “Pietquin”).

Regarding claim 1 (Currently Amended), Pietquin teaches a system for providing a machine learning architecture based on monitored demonstrations (Pietquin, ¶0016 – teaches machine learning based on demonstration data), the system comprising: 
a non-transitory computer-readable memory storage (Pietquin, ¶0081 – teaches computer readable media storing software modules) storing a neural network of the machine learning architecture (Pietquin, ¶0010 – teaches neural network system executing the machine learning), the neural network comprising a group of nodes in one or more layers (Pietquin, ¶0005 – teaches neural network with one or more layers comprising nonlinear units [nodes]); 
at least one processor (Pietquin, ¶0083 – teaches computer implemented instructions using processor and computer readable media) configured for dynamically training the neural network for performing one or more sequential tasks (Pietquin, ¶0016 – teaches training the neural network using demonstration data for a series of demonstration transitions of an agent interacting with its environment in order to perform sequential tasks; see also Pietquin, ¶0027; Pietquin, Fig. 2, ¶0066 – dynamically updates/trains) based on one or more state-action pairs (Pietquin, ¶0016 – teaches the demonstration data based on state-action pairs; see also Pietquin, ¶0020), the at least one processor configured to: 
receive one or more demonstrator data sets, each demonstrator data set including a data structure representing the one or more state-action pairs observed in one or more interactions with an environment (Pietquin, ¶0016 – teaches training the neural network using demonstration data comprising state-action pairs for a series of demonstration transitions of an agent interacting with its environment; Pietquin, ¶0057 – teaches receiving an observations comprising state data mapped to an action; see also Pietquin, ¶0054); 
process the one or more demonstrator data sets representative of the one or more state-action pairs (Pietquin, ¶0016 – teaches training the neural network using demonstration data comprising state-action pairs for a series of demonstration transitions of an agent interacting with its environment) to extract one or more features (Pietquin, ¶¶0047-0048 – teaches extracting features of the state-action pairs of the demonstration data), the extracted one or more features used to pre-train the neural network (Pietquin, ¶0069 – teaches pre-training the reinforcement learning system, including the neural network, using minibatches [training iterations]) based on the one or more state-action pairs observed in one or more interactions with the environment (Pietquin, ¶0016 – teaches training the neural network using demonstration data comprising state-action pairs for a series of demonstration transitions of an agent interacting with its environment); and 
pre-train the neural network in a training period having a plurality of training iterations (Pietquin, ¶0069 – teaches pre-training the reinforcement learning system, including the neural network, using minibatches [training iterations]) based on the one or more features (Pietquin, ¶0016 – teaches training the neural network using demonstration data comprising state-action pairs for a series of demonstration transitions of an agent interacting with its environment; Pietquin, ¶¶0047-0048 – teaches extracting features of the state-action pairs of the demonstration data).
Regarding claim 11 (Currently Amended), it is the computer readable medium embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1. Pietquin further teaches a computer-implemented method (Pietquin, ¶0083 – teaches computer implemented methods) for providing a machine learning architecture based on monitored demonstrations (Pietquin, ¶0016 – teaches machine learning based on demonstration data) ...

Regarding claim 21 (Currently Amended), it is the computer readable medium embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1.  Pietquin further teaches a computer readable non-transitory medium storing machine readable instructions, which when executed by a processor, cause the processor to perform (Pietquin, ¶0083 – teaches computer implemented instructions using processor and computer readable media) ...

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-10, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pietquin in view of Yin et al. (Multi-Task Convolutional Neural Network for Pose-Invariant Face Recognition, hereinafter referred to as “Yin”).

Regarding claim 2 (Original), Pietquin teaches all of the limitations of the system of claim 1 as noted above. However, Pietquin does not explicitly teach wherein the neural network is trained with a softmax cross-entropy loss function.
Yin teaches wherein the neural network is trained with a softmax cross-entropy loss function (Yin, section III.A.  – teaches training using softmax cross-entropy loss).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Pietquin with the teachings of Yin in order to generate a model that can learn more discriminative features and improve performance in the field of designing and training neural networks using demonstration data (Yin, section V - “This paper explores multi-task learning for face recognition with PIE estimations as the side tasks. We propose a dynamic-weighting scheme to automatically assign the loss weights for each side task during training. MTL helps to learn more discriminative identity features by disentangling the PIE variations. We also propose a pose-directed multi-task CNN with stochastic routing scheme to direct different paths for face images with different poses. We make the first effort to study face identification on the entire Multi-PIE dataset with full PIE variations. Extensive experiments on Multi-PIE show that our m-CNN and p-CNN can dramatically improve face recognition performance, especially on large poses. The proposed method is applicable to in-the-wild datasets with estimated pose serving as the label for training. We have achieved state-of-the-art performance on LFW, CFP, and IJB-A, showing the value of MTL for pose-invariant face recognition in the wild.”).

Regarding claim 3 (Original), Pietquin in view of Yin teaches all of the limitations of the system of claim 2 as noted above. Yin further teaches wherein the loss function is minimized using one or more selected hyperparameters (Yin, section III.A.  – teaches minimizing the loss using various hyperparameters).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Pietquin and Yin in order to minimize loss using hyperparameters to generate a model that can learn more discriminative features and improve performance (Yin, section V).

Regarding claim 4 (Original), Pietquin in view of Yin teaches all of the limitations of the system of claim 3 as noted above. Yin further teaches wherein the one or more selected hyperparameters include at least one of step size alpha= 0.0001, stability constant, and exponential decay rates (Yin, section IV.A. – teaches a learning rate [step size] of 0.0001).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Pietquin and Yin in order to use certain hyperparameters to generate a model that can learn more discriminative features and improve performance (Yin, section V).

Regarding claim 5 (Original), Pietquin in view of Yin teaches all of the limitations of the system of claim 3 as noted above. Yin further teaches wherein the neural network includes one or more hidden layers having three convolutional layers and one fully connected layer (Yin, Fig. 2 – teaches the neural network with a plurality of hidden layers including three convolutional layers and a fully connected layer).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Pietquin and Yin in order to use a CNN with multiple convolutional layers and a fully connected layer to generate a model that can learn more discriminative features and improve performance (Yin, section V).

Regarding claim 6 (Original), Pietquin in view of Yin teaches all of the limitations of the system of claim 3 as noted above. Yin further teaches wherein the neural network includes multiple heads of output layers where each class or action has a corresponding output layer (Yin, Fig. 2 – teaches multiple heads for output layers where each class has a corresponding output layer; Yin section III.C – teaches a pose directed multi-task CNN where each pose has an output layer).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Pietquin and Yin in order to use a multi-headed output layer to generate a model that can learn more discriminative features and improve performance (Yin, section V).

Regarding claim 7 (Original), Pietquin in view of Yin teaches all of the limitations of the system of claim 6 as noted above. Yin further teaches wherein each output layer is classified as a one vs all classification (Yin, section III.C – teaches pose specific output layers of left, right and frontal and selecting one with highest probability [This is on-vs-all classification because the face case only have one direction at a time]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Pietquin and Yin in order to use one-vs-all classification to generate a model that can learn more discriminative features and improve performance (Yin, section V).

Regarding claim 8 (Original), Pietquin in view of Yin teaches all of the limitations of the system of claim 7 as noted above. Yin further teaches wherein each training iteration during the training period uses a uniform probability distribution to select which output layer to train (Yin, section III.C – teaches using batch split which splits a batch of training samples into a separate batch for each output layer which are all of the same size as the original batch; see also Yin, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Pietquin and Yin in order use uniform probability distribution for training the output layers to generate a model that can learn more discriminative features and improve performance (Yin, section V).

Regarding claim 9 (Original), Pietquin in view of Yin teaches all of the limitations of the system of claim 8 as noted above. 
Pietquin further teaches wherein in each training iteration, the at least one processor is configured to backpropagate gradients to … hidden layers of the neural network (Pietquin, ¶0075 – teaches back propagation to train models; see also Pietquin, ¶0005 – teaches hidden layers; Pietquin, ¶0081 – teaches processor implemented functions).
Yin further teaches wherein in each training iteration, … backpropagate gradients to shared hidden layers of the neural network (Yin, section III.A – teaches training the shared hidden layers; Yin, section III.B – teaches using gradient descent [backpropagation] for each batch of training samples [training iteration]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Pietquin and Yin in order backpropagate gradients to shared hidden layers to generate a model that can learn more discriminative features and improve performance (Yin, section V).
Regarding claim 10 (Original), Pietquin in view of Yin teaches all of the limitations of the system of claim 3 as noted above. 
Pietquin further teaches wherein: 
in each training iteration, the at least one processor is configured to backpropagate gradients to … hidden layers of the neural network (Pietquin, ¶0075 – teaches back propagation to train models; see also Pietquin, ¶0005 – teaches hidden layers; Pietquin, ¶0081 – teaches processor implemented functions).
Yin further teaches wherein: 
the neural network includes hidden layers having three convolutional layers and one fully connected layer (Yin, Fig. 2 – teaches the neural network with a plurality of hidden layers including three convolutional layers and a fully connected layer); 
the neural network includes multiple heads of output layers where each class or action has a corresponding output layer (Yin, Fig. 2 – teaches multiple heads for output layers where each class has a corresponding output layer; Yin section III.C – teaches a pose directed multi-task CNN where each pose has an output layer); 
each output layer is classified as a one vs all classification (Yin, section III.C – teaches pose specific output layers of left, right and frontal and selecting one with highest probability [This is on-vs-all classification because the face case only have one direction at a time]); 
each training iteration during the training period includes using a uniform probability distribution to select which output layer to train (Yin, section III.C – teaches using batch split which splits a batch of training samples into a separate batch for each output layer which are all of the same size as the original batch; see also Yin, Fig. 3); and 
in each training iteration, … backpropagate gradients to shared hidden layers of the neural network (Yin, section III.A – teaches training the shared hidden layers; Yin, section III.B – teaches using gradient descent [backpropagation] for each batch of training samples [training iteration]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Pietquin and Yin in order to use a CNN with multiple convolutional layers and a fully connected layer which has a multi-headed output layer using one-vs-all classification, uniform probability distribution for training the output layers and  backpropagation of gradients to shared hidden layers to generate a model that can learn more discriminative features and improve performance (Yin, section V).

Regarding claim 12 (Original), the rejection of claim 11 is incorporated herein. Further, the limitations in this claim are taught by Pietquin in view of Yin for the reasons set forth in the rejection of claim 2.

Regarding claim 13 (Original), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Pietquin in view of Yin for the reasons set forth in the rejection of claim 3.

Regarding claim 14 (Original), the rejection of claim 13 is incorporated herein. Further, the limitations in this claim are taught by Pietquin in view of Yin for the reasons set forth in the rejection of claim 4.

Regarding claim 15 (Original), the rejection of claim 13 is incorporated herein. Further, the limitations in this claim are taught by Pietquin in view of Yin for the reasons set forth in the rejection of claim 5.

Regarding claim 16 (Original), the rejection of claim 13 is incorporated herein. Further, the limitations in this claim are taught by Pietquin in view of Yin for the reasons set forth in the rejection of claim 6.

Regarding claim 17 (Original), the rejection of claim 16 is incorporated herein. Further, the limitations in this claim are taught by Pietquin in view of Yin for the reasons set forth in the rejection of claim 7.

Regarding claim 18 (Original), the rejection of claim 17 is incorporated herein. Further, the limitations in this claim are taught by Pietquin in view of Yin for the reasons set forth in the rejection of claim 8.

Regarding claim 19 (Original), the rejection of claim 18 is incorporated herein. Further, the limitations in this claim are taught by Pietquin in view of Yin for the reasons set forth in the rejection of claim 9.

Regarding claim 20 (Original), the rejection of claim 13 is incorporated herein. Further, the limitations in this claim are taught by Pietquin in view of Yin for the reasons set forth in the rejection of claim 10.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARSHALL L WERNER/               Examiner, Art Unit 2125